Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SUPPLEMENT Dated May 4, 2009 To The Current Prospectus ING GoldenSelect Generations Issued By ING USA Annuity and Life Insurance Company Through Its Separate Account B This supplement updates the prospectus, effective May 1, 2009 . Please read it carefully and keep it with your copy of the prospectus for future reference. If you have any questions, please call our Customer Contact Center at 1-800-366-0066. The following investment portfolios are now available under your Contract: Fund Name Investment Adviser/ Investment Objective Subadviser ING Investors Trust ING Russell Large Cap Value Index Investment Adviser: ING Seeks investment results (before fees and Portfolio (Class S) Investments, LLC expenses) that correspond to the total return of Investment Subadviser: ING the Russell Top 200 ® Value Index. Investment Management Co. ING Russell Mid Cap Growth Index Investment Adviser: ING Seeks investment results (before fees and Portfolio (Class S) Investments, LLC expenses) that correspond to the total return of Investment Subadviser: ING the Russell Midcap ® Growth Index. Investment Management Co. The following is added to the prospectus to reflect changes in Fund names: List of Fund Name Changes Former Fund Name Current Fund Name ING Julius Baer Foreign Portfolio ING Artio Foreign Portfolio ING BlackRock Global Science and Technology Portfolio ING BlackRock Science and Technology Opportunities Portfolio ING Global Real Estate Portfolio ING Clarion Global Real Estate Portfolio ING Columbia Small Cap Value II Portfolio ING Columbia Small Cap Value Portfolio ING VP Growth and Income Portfolio ING Growth and Income Portfolio ING VP Intermediate Bond Portfolio ING Intermediate Bond Portfolio ING VP MidCap Opportunities Portfolio ING MidCap Opportunities Portfolio ING Oppenheimer Active Asset Allocation Portfolio ING Oppenheimer Active Allocation Portfolio ING PIMCO Core Bond Portfolio ING PIMCO Total Return Bond Portfolio ING Russell Global Large Cap Index 85% Portfolio ING Russell Global Large Cap Index 75% Portfolio ING VP Small Company Portfolio ING Small Company Portfolio ING Lehman Brothers U.S. Aggregate Bond Index Portfolio ING U.S. Bond Index Portfolio The following fund name changes apply to the investment portfolios that are currently closed to new investments: List of Fund Name Changes Former Fund Name Current Fund Name ING Van Kampen Real Estate Portfolio ING Clarion Real Estate Portfolio ING Legg Mason Value Portfolio ING Growth and Income Portfolio II ING VP Index Plus International Equity Portfolio ING Index Plus International Equity Portfolio ING VP Index Plus LargeCap Portfolio ING Index Plus LargeCap Portfolio ING VP Index Plus MidCap Portfolio ING Index Plus MidCap Portfolio ING VP Index Plus SmallCap Portfolio ING Index Plus SmallCap Portfolio ING Opportunistic Large Cap Value Portfolio ING Opportunistic Large Cap Portfolio ING VP SmallCap Opportunities Portfolio ING SmallCap Opportunities Portfolio GW  Generations - 153634 1 05/09 SUPPLEMENT Dated May 4, 2009 To the Current Prospectus ING GoldenSelect Generations Issued By ING USA Annuity and Life Insurance Company Through Its Separate Account B This supplement updates the prospectus for your variable annuity contract. Please read it carefully and keep it with your copy of the prospectus for future reference. If you have any questions, please call our Customer Service Center at 1-800-366-0066. NOTICE OF REORGANIZATIONS Effective after the close of business on or about July 17, 2009 , the following Disappearing Portfolios will reorganize into and become part of the following Surviving Portfolios: Disappearing Portfolios Surviving Portfolios ING JPMorgan Value Opportunities Portfolio ING Russell TM Large Cap Value Index Portfolio ING Neuberger Berman Partners Portfolio ING Oppenheimer Main Street Portfolio ® ING Russell
